Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the disclosure provides no support for the bracket and the sub-air chamber member being “integrated into a single piece” to the extent that in every embodiment shown, the bracket and member are multiple pieces that, while combined form a unit, they do not form a “single piece” as the term is generally understood. The specification provides no support for “integrated” or “single” with respect to such. If the claim is reciting that the pieces join to form a single piece made up of multiple components such would be acceptable, but in present form, the claim lacks written support in the disclosure as originally filed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear what is meant by “integrated into a single piece” such that is the claim reciting a single piece made of multiple components or a monolithic piece. In view of the specification and drawings, lack of support in such, and an ordinary interpretation of such terms, it is not clear what is meant by such as both interpretations result in different structures. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20080179939 to Kusaka et al. (“Kusaka”) in view of GB 2158785 to Savage.
Regarding claim 1, Kusaka discloses a vehicle wheel comprising: an air valve (implicitly set forth in [0128] to the extent that a valve hole is disclsoed) fixed to a rim 2 of the vehicle wheel 1; a sub-air chamber member 3 disposed in a tire air chamber (e.g. see [0032]) and serving as a Helmholtz resonator 10 with Kusaka disclosing that there may just be a single air chamber member (see [0111], ln 4) or a plurality of members extending around the circumference of the wheel (e.g. see Fig. 1) and also discloses a valve hole being placed adjacent where the ends of a band meet (see [0128]). Kusaka does not necessarily disclose for the embodiment of a single member, that such would wrap around the entire wheel. However, such would have been obvious to one of ordinary skill in the art, in view of a plurality of such wrapping around the wheel, with the motivation of achieving the same in-car noise reduction (e.g. see [0011]) as a single while using less materials. 
Kusaka does not disclose a bracket made of metal and having a locking hole through which the air valve is fixed to the rim, wherein the sub-air chamber member and the bracket are integrated into a single piece and fixed to the rim by the air valve inserted through the locking hole of the bracket and fixed to a valve inserting hole formed in the rim.
Savage discloses a bracket 8 made of metal (i.e. steel; pg 2, lines 1-3) and having a locking hole 48 through which an air valve 50 is fixed to the rim (as evident from Fig. 6 as the valve is secured within 47), and fixed to the rim by the air valve inserted through the locking hole of the bracket and fixed to a valve inserting hole formed in the rim (e.g. see end of claim 1, setting forth that the “link portion [8] and the valve assembly are lockable in position on the wheel rim). It would have been obvious to one of ordinary skill in the art to incorporate such fastening feature of Savage, namely 8 which combines with the valve and locks to the rim, with the sub-air chamber member of Kusaka to therein form an integrated unit of the air chamber member and the bracket and lock the air chamber to the rim, with the motivation of avoiding the need for forming receiving spaces for 10 as is presently the case in Kusaka which weakens the rim, at least in the position of the air valve, or at best in the event only a single resonator is used avoiding them entirely, thus resulting in a more structurally sound rim. Alternatively, such would be obvious as a matter of simple substitution of parts, namely the bracket and 10 (from Kusaka) yielding the predictable purpose of maintaining the alignment of the resonating device. 
Regarding claim 7, Kusaka in view of Savage set forth all of the subject matter therein as set forth above in claim 1 with Savage with the bracket in claim 1 being the support member in claim 7, further including: a base plate 46 extending in a circumferential direction (see Fig. 1, 2 of Savage), the plate having the hold (see Fig. 1,2 of Savage). It would have been obvious to one of ordinary skill in the art to incorporate such additional structure of Savage (which was already present in the structure incorporated in claim 1) with the same motivation provided in claim 1. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka in view of Savage in further view of US 20140250627 to McKay.
Regarding claim 2, Kusaka in view of Savage discloses the wheel of claim 1 but does not disclose that the bracket and air chamber member are insert molded together. McKay discloses annular components 120 and 160 being insert molded together (see [0098]). It would have been obvious to one of ordinary skill in the art to insert mold the bracket of Savage with the resonator of Kusaka, as such is a well-known means of combining components together as evidenced by McKay, with the motivation of simplifying the assembly process and reducing the number of parts of the wheel.
Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3933392 to Wells in view of US Patent Application Publication 20110057505 to Nagata et al. (“Nagata”).

Regarding claim 10, Wells discloses a vehicle wheel comprising: an air valve (see col. 5, ln 60-61) fixed to a rim 40 of the vehicle wheel; a sub-air chamber (as defined by 44) disposed in a tire air chamber (as evident from Fig. 6); and a support member 41 fixed to the rim of the vehicle wheel and 41 is disclosed as a band and described as suitable at least in the annular cross section of the band of Fig. 8 to 10 in col. 5, ln 56-58) and Wells in general is further function to close the chamber 44 to allow a tire bead from getting trapped along the entire circumference of the wheel), the support member has a locking hole 46 through which the air valve is fixed to the rim (as evident from Fig. 6), and the sub-air chamber is enclosed in the rim by the air valve inserted through the locking hole of the support member and fixed to a valve inserting hole formed in the rim (as evident from Fig. 6.
Wells does not disclose the sub-air chamber as a separate member and serving as a Helmholtz resonator and thus support member 41 holding and supporting the sub-air chamber member. Nagata discloses a 13 resonator received within a drop well of a rim and covered by a member (see Fig. 7A). Therefore, it would have been obvious to one of ordinary skill in the art to incorporate such resonator as a separate device into Wells with the motivation of reducing in car tire noise as resonators function to do. Further, with such resonator enclosed, the support 41 would at least support such in an outwardly radial direction by preventing outward radial movement of the resonator. 
Regarding claim 1, Wells in view of Nagata discloses the subject matter as recited therein as an alternative rejection with the same motivation provided in claim 10. Further, the support member of Wells 41 is equivalent to the recited bracket of claim 1 and the bracket and the resonator of Nagata are thus combined and function as single unit as set forth in claim 1 in as much as such is set forth in the instant application.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Nagata in further view of US Patent 6357833 to Bajer. 
Regarding claim 6, Wells in view of Nagata discloses the wheel of claim 1 wherein the bracket 41 of Wells would cover or be “disposed on” a first (right axial end of 13 of Nakata as viewed in Fig. 7A) and second edges (left axial end of 13 as viewed in Fig. 7A of Nakata) opposing each other in a width direction (as evident from Fig. 7A) with the first edge portion fixed to the rim through the air valve and the bracket (i.e. the entire resonator is fixed as such, so the first edge portion would be too as the claim is not reciting the that the first edge portion includes the hole). Wells does not disclose an overhanging part extending in the wheel circumferential direction such that the second edge portion is elastically deformed to be engaged with an underside of the overhanging part. Bajer discloses an overhanging portion 26 that locks in a member 16 within a tire cavity. It would have been obvious to one of ordinary skill in the art to incorporate such overhanging portion 26 of Bajer into the well of Wells with the motivation of providing a redundant securing means for the resonator particularly in the event the valve becomes slightly unthreaded over the course of the wheel rotating, therefore the radial displacement of the resonator is partly independent of such occurring. 
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/              Primary Examiner, Art Unit 3617